 



Exhibit 10.2

 

RSU No. _______

 

BAXANO SURGICAL, INC.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

This Restricted Stock Unit Award Agreement (the “Agreement”) is entered into as
of __________, 20__, (the “Grant Date”) by and between Baxano Surgical, Inc., a
Delaware corporation (the “Company”), and _____________________ (the
“Participant”) pursuant to the Company’s 2007 Stock Incentive Plan (the “Plan”).
Any capitalized term not defined herein shall have the same meaning ascribed to
it in the Plan.

 

1. Grant of RSUs. The Company hereby grants to the Participant
____________________ (________) Restricted Stock Units (“RSUs”) that will settle
in shares of the Common Stock of the Company (“Shares”) when and as they vest,
subject to the terms and conditions set forth herein and the provisions of the
Plan.

 

2. Vesting of RSUs. Approximately seventy-five percent (75%) of the total RSUs
granted in Section 1 above or _______________ (________) RSUs shall be subject
to the time-based vesting provisions set forth in subsection 2(a) below and the
remaining approximately twenty-five percent (25%) of the total RSUs granted in
Section 1 above or _________________ (_______) RSUs shall be subject to the
performance-based vesting provisions set forth in subsection 2(b) below.

 

(a) Time-Base Vesting: Provided that the Participant renders Continuous Service
through the applicable vesting dates, twenty-five percent (25%) of the RSUs
subject to time-based vesting shall vest on the first anniversary of the Grant
Date, an additional thirty-seven and one-half percent (37.5%) shall vest on the
second anniversary of the Grant Date, and the final thirty-seven and one-half
percent (37.5%) shall vest on the third anniversary of the Grant Date. No
additional RSUs shall vest after the date of termination of the Participant’s
Continuous Service with the Company.

 

(b) Performance-Based Vesting: Provided that the Participant renders Continuous
Service through the applicable vesting date, the entire portion of the RSUs
subject to performance-based vesting shall vest upon the written certification
of the Company’s attainment of a thirty percent (30%) or greater increase in
Company revenue as measured on a year-over-year basis for two successive
quarters; provided, however, that such performance criteria must be achieved by
the last quarter of the 2016 fiscal year. For the avoidance of doubt, if the
Company does not achieve a thirty percent (30%) or greater increase in revenue
as measured on a year-over-year basis for two successive quarters by the last
quarter of the 2016 fiscal year, the entire portion of RSUs subject to
performance-based vesting shall be forfeited and the Company shall have no
further obligation to the Participant with respect to any RSUs granted hereunder
subject to performance-based vesting.

 

3. Termination of Service Relationship. Except as otherwise provided herein, any
RSUs that are not vested at the time of the termination of the Participant’s
Continuous Service with the Company shall be automatically forfeited by the
Participant.

 

4. Settlement in Shares. Vested RSUs will settle in Shares within forty-five
(45) days of when the RSUs vest. In connection with such settlement, the Company
shall have the right to require that the Participant make such provision, or
furnish the Company such authorization, as may be necessary or desirable so that
the Company may satisfy its obligation under applicable income tax laws to
withhold for income or other taxes due upon or incident to such settlement.
Specifically, the Company may require the Participant to provide a check or cash
in the amount reasonably requested by the Company to satisfy the Company’s
withholding obligations under federal, state or other applicable tax laws with
respect to the taxable income recognized by the Participant in connection with
the settlement of Shares following vesting of the RSUs (unless the Company and
Participant shall have made other arrangements for deductions or withholding
from Participant’s wages, bonus, or other compensation payable to the
Participant, or by the withholding of Shares issuable upon settlement of the
vested RSUs or delivery of Shares owned by the Participant in accordance with
Section 12.1 of the Plan, provided such arrangements satisfy the requirements of
applicable tax laws).

 



 

 

 

5. Death of Participant; No Assignment. The rights of the Participant under this
Agreement may not be assigned or transferred except by will or by the laws of
descent and distribution. Any attempt to sell, pledge, assign, hypothecate,
transfer or dispose of the RSUs in contravention of this Agreement or the Plan
shall be void and shall have no effect. If the Participant’s Continuous Service
terminates as a result of his or her death, and provided Participant’s rights
hereunder shall have vested pursuant to Section 2 hereof, Participant’s legal
representative, his or her legatee, or the person who acquired the right to any
Shares by reason of the death of the Participant (individually, a “Successor”)
shall succeed to the Participant’s rights and obligations under this Agreement.

 

6. Representation of Participant. Participant acknowledges receipt of a copy of
the Plan and understands that all rights and obligations connected with the RSUs
are set forth in this Agreement and the Plan.

 

7. Adjustments Upon Changes in Capital Structure. In the event that the
outstanding shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization, stock split,
reverse stock split, reclassification, stock dividend or other change in the
capital structure of the Company, then appropriate adjustment shall be made by
the Administrator to the aggregate number and kind of shares subject to this
Agreement, in order to preserve, as nearly as practical, but not to increase,
the benefits of the Participant under this Agreement, in accordance with the
provisions of Section 4.2 of the Plan.

 

8. Change in Control. In the event of a Change in Control:

 

(a) All Repurchase Rights, if applicable, shall automatically terminate
immediately prior to the consummation of such Change in Control and any unvested
RSUs shall immediately vest in full, except to the extent that in connection
with such Change in Control, the acquiring or successor entity (or parent
thereof) provides for the continuance or assumption of this Agreement or the
substitution of a new agreement of comparable value covering shares of a
successor corporation, with appropriate adjustments as to the number and kind of
shares (a “Substitute Agreement”) in accordance with Section 10.2(a) of the
Plan.

 

(b) If, upon a Change in Control, the acquiring or successor entity (or parent
thereof) assumes this Agreement or provides a Substitute Agreement, then any
Repurchase Right provided for in this Agreement or the Substitute Agreement, if
applicable, shall terminate, and the RSUs provided for under this Agreement and
the awards provided for under the Substitute Agreement shall immediately vest in
full, if the Participant’s service as an employee, director, officer, consultant
or other service provider to the acquiring or successor entity (or a parent or
subsidiary thereof) is Terminated Without Cause within twelve (12) months
following consummation of a Change in Control in accordance with Section 10.2(b)
of the Plan.

 

9. No Employment Contract Created. The granting of these RSUs shall not be
construed as granting to the Participant any right with respect to continuance
of employment by the Company or any of its subsidiaries. The right of the
Company or any of its subsidiaries to terminate at will the Participant’s
employment at any time (whether by dismissal, discharge or otherwise), with or
without cause, is specifically reserved.

 

10. Rights as Stockholder. The Participant shall have no rights as a stockholder
with respect to any Shares covered by the RSUs until such person has become the
owner of the Shares pursuant to the terms of this Agreement.

 

11. “Market Stand-Off” Agreement. Participant agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities, Participant will not sell or otherwise transfer or dispose
of any Shares held by Participant without the prior written consent of the
Company or such underwriter, as the case may be, during such period of time, not
to exceed 180 days following the effective date of the registration statement
filed by the Company with respect to such offering, as the Company or the
underwriter may specify.

 

12. Interpretation. The RSUs are granted pursuant to the terms of the Plan, and
shall in all respects be interpreted in accordance therewith. The Administrator
shall interpret and construe this Agreement and the Plan, and any action,
decision, interpretation or determination made in good faith by the
Administrator shall be final and binding on the Company and the Participant.

 



 

 

 

13. Limitation of Liability for Nonissuance. During the term of the Plan, the
Company agrees at all times to reserve and keep available, and to use its
reasonable best efforts to obtain from any regulatory body having jurisdiction
any requisite authority in order to issue and sell, such number of Shares as
shall be sufficient to satisfy its obligations hereunder and the requirements of
the Plan. Inability of the Company to obtain, from any regulatory body having
jurisdiction, authority deemed by the Company’s counsel to be necessary for the
lawful issuance and sale of any Shares hereunder and under the Plan shall
relieve the Company of any liability in respect of the nonissuance or sale of
such Shares as to which such requisite authority shall not have been obtained.

 

14. Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, (or by such
other method as the Administrator may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business, Attention: the
Chief Financial Officer, and if to the Participant, at his or her most recent
address as shown in the employment or stock records of the Company.

 

15. Governing Law. The validity, construction, interpretation, and effect of
this Agreement shall be governed by and determined in accordance with the laws
of the State of Delaware.

 

16. Severability. Should any provision or portion of this Agreement be held to
be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.

 

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed one instrument.

 

 

[The balance of this page intentionally left blank]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 



BAXANO SURGICAL, INC.,   PARTICIPANT a Delaware corporation                    
  By:___________________________________   ______________________________
 (Signature)         Name:________________________________  
______________________________     (Type or print name)
Its:___________________________________               Address:          
______________________________           ______________________________      





 



 

 